Mr. JUSTICE CRAVEN, dissenting: In Springfield-Sangamon County Regional Plan Com. v. Fair Employment Practices Commission (1978), 71 Ill. 2d 61,373 N.E.2d 1307, Mr. Justice Ryan, writing for a unanimous supreme court, quite clearly held that the failure of the FEPC to duly file a complaint, i.e., within 180 days following the filing of a charge of discrimination by the plaintiff, deprived the FEPC of jurisdiction and deprived the plaintiff of a remedy as then provided in the Fair Employment Practices Act. The majority opinion of this court now holds that the plaintiff’s charge of discrimination was not originally timely filed and thus the FEPC never had jurisdiction. That position is untenable and flies in the face of the express holding of the supreme court. If the FEPC never had jurisdiction, then it could not file a complaint within or beyond the then 180-day statutory time for such complaint. The majority opinion thus reduces the supreme court’s explicit holding and its specific language to mere surplusage. For instance, there could be no “administrative failure” if the FEPC never acquired jurisdiction for want of a timely filed charge. Yet the supreme court clearly held that there was an administrative failure to act within any reasonable time limitation. It is clear that the supreme court in its opinion held that the FEPC’s failure to perform its duty in a timely manner deprived an aggrieved individual of a remedy. The legislature clearly agreed with the language of Mr, Justice Ryan that “an aggrieved individual who has suffered discrimination should not be deprived of the benefits of the Act because of administrative failures” (71 Ill. 2d 61,73,373 N.E.2d 1307,1312) and by the amendment now before us, created a remedy for those aggrieved parties who were deprived of a remedy because of the FEPC’s tardiness. The legislature determined quite clearly that it was preferable to provide a remedy even though in so doing there may be burdens imposed upon governmental entities by reason of the delay, a matter that was alluded to in the supreme court opinion. It is improper for this court to now ignore the amendment and hold that there was never a timely charge of discrimination and to further conclude that the supreme court opinion was merely academic. That court would have held that there was no case if there was no timely charge. It did not so hold and we should not now. Plaintiff is within the class sought to be benefitted by the amendment.